Citation Nr: 0925205	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  03-07 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 
1968 to October 1970.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, TX.

The Veteran has been found to be incompetent for VA purposes 
and his appeal is brought by his spouse on his behalf.

The Board remanded the case in October 2004 for specified 
development of the evidence in an attempt to verify the 
Veteran's claimed Vietnam service.

On appeal in January 2007, the Board again remanded the case 
for further development in an attempt to verify the Veteran's 
claimed Vietnam service.

Because the Board determines that the AMC failed to comply 
with its January 2007 remand order, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

The instant case must again be returned to the RO for 
compliance with the January 2007 remand, consistent with 
Stegall v. West, 11 Vet. App. 268 (1998), as all of the 
particular matters outlined in the Remand Order, in the form 
of instructions by the Board, were not completed.  
Specifically, in its January 2007 remand, the Board 
instructed the RO to ask the Veteran to (1) identify more 
thoroughly any persons who served with him and could confirm 
his presence in-country, and (2) submit photos he had 
reported that he had of himself of Vietnam, as well as 
statements from family members or friends who could verify 
his allegations.  The Board also instructed the RO to request 
that the service department (1) clarify the specific ships on 
which the Veteran was stationed and obtain the respective 
deck logs and any other pertinent associated documents, (2) 
request that the service department provide the deck logs and 
associated documents "from all appropriate sources" 
(including but not limited to the National Archives and 
Records Administration (National Archives), or the United 
States Army and Joint Services Records Research Center 
(JSRRC) (formerly the United States Armed Services Center for 
Unit Records Research (CURR)); and (3) ask those same sources 
to certify the nature of any flights from Japan or elsewhere 
in the Pacific Theater on which the Veteran may have been 
transported to Vietnam.

In an April 2009 letter, the AMC asked the Naval Historical 
Center to provide the above-referenced information.  A reply 
dated later that month indicates that the request was 
forwarded to JSRRC.  Another April 2009 response indicates 
that after 30 years, deck logs are transferred to the 
National Archives.  The AMC was advised to contact that 
agency.  The AMC failed to request deck logs from the 
National Archives.  In addition, the claims file does not 
contain a response from JSRRC, and the AMC did not attempt to 
contact that organization directly.  

In February and May 2007, the AMC sent the Veteran a letter 
asking him to provide the above-referenced information.  
These letters were sent to the wrong address.  A June 2008 
letter appears to have been sent to the correct address.  No 
response was received.  However, since the Board is remanding 
the case, the Veteran should be provided another opportunity 
to submit this information.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to identify 
more thoroughly any persons who served 
with him and can confirm their/his 
presence in-country; and specifically, the 
names of each of the ships on which he was 
stationed, his specific duties thereon, 
etc.

He should also be asked to submit the 
photos he has reported that he has of 
himself in Vietnam, as well as statements 
from family members or friends who can 
verify his allegations in that regard.  
The VA should assist him as necessary in 
obtaining such documentation.

The service department should be asked to 
clarify, if possible, the specific ships 
on which the Veteran was stationed, even 
if he has been unable to fulfill the 
requests of (1) above.  After the names of 
the ship(s) have been identified, the 
service department should be asked to 
provide the deck logs and associated 
documents [as to location of the vessels 
in proximity to Vietnam, dates, whether 
aircraft were sent from the ship to in-
country landing sites such as Da Nang, 
etc.], from all appropriate sources 
(including but not limited to the National 
Archives and Records Administration, and 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), formerly, U.S. 
Armed Services Center for Research of Unit 
Records).  The same sources may be able to 
certify the nature of any flights from 
Japan or elsewhere in the Pacific Theater 
on which the Veteran may have been 
transported to Vietnam.  Any negative 
responses should be documented in the 
file.

2. The case should then be reviewed.  If 
the decision remains unsatisfactory, a 
supplemental statement of the case (SSOC) 
should be issued and the Veteran, his 
spouse, and his representative should be 
afforded reasonable opportunity to 
respond.  The case should then be returned 
to the Board.  The Veteran need do nothing 
further until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




